Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority and Status of Claims
1.	This application is a CON of 16/380,243 04/10/2019 ABN. Which is a CON of 14/861,797 09/22/2015 PAT 10369138, which is a DIV of 14/665,245 03/23/2015 PAT 9174978, which claims benefit of 61/969,735 03/24/2014, and claims benefit of 62/088,304 12/05/2014.
2.	Amendment including cancelation of claims 1-28 in the amendment field on 10/18/2021 is acknowledged.  Claims 29-42 are pending in the application.  
Responses to Amendments/Arguments
3.	Applicant's arguments regarding the rejection of claims 29-42 under the obviousness-type double patenting over claim 1 of Aulakh et al. ‘978 and ‘138 respectively have been fully considered but they are not persuasive.   
	Applicants state “Applicant notes that all claims of the 138 patent are directed to methods of treating a Gram-negative bacterial infection, and that all claims of the 978 patent are directed to compounds or pharmaceutical compositions containing such compounds. The presently claimed invention is directed to test systems for assessing the susceptibility of a B-lactamase expressing bacterial strain to a test compound. Such a test system is not described or suggested by the claims of the 138 patent or the claims of the '978 patent.”, and M.P.E.P 804 (II)(B) is cited, see page 12.
Applicants claim a test system (i.e., a composition) comprising (a) contacting a β-lactamase expressing bacterial strain with a compound of formula (IA), and (b)assaying growth inhibition of bacterial strain relative to control not contracted with the compound, see claim 29.

Aulakh et al. ‘ 978 claims a  compound/composition of formula (IA). Aulakh et al. ‘ 978 compounds/compositions are used for treating Gram-negative bacterial infection.
Therefore Aulakh et al. ‘978 compounds/compositions still render obviousness over  the instant test system (i.e., a composition) as same reasons of Aulakh et al. ‘138. 
It is prima facie obvious by the teachings taught by the references Aulakh et al. ‘138 and ‘978 to be useful for the purpose, i.e., for treating Gram-negative bacterial strain infection and a test system for assessing the susceptibility of  a β-lactamase expressing bacterial strain... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP 2144.06. Therefore Aulakh et al. ‘138 and ‘978 render obviousness over the instant invention.  
Moreover, additionally, the discovery of a new property or use, i.e., the instant and a test system for assessing the susceptibility of  a β-lactamase expressing bacterial strain of a previously known compound/compositions  of Aulakh et al. ‘138 and ‘978, even when that property and use are unobvious from the prior art, cannot impart patentability to claims to the known compounds, see In re Spada, 15 USPQ2d 1655 
The rejection of claims 29-42 under the obviousness-type double patenting over Aulakh et al. ‘138 and ‘978 is maintained.  Applicants are requested to file a terminal disclaimer to overcome the rejection. Since claims 27-28 have been canceled, therefore the rejection of claims 27-28 under the obviousness-type double patenting has been obviated herein.
4.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/ PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

November 23, 2021